Robinson, J.
(concurring specially). The purpose of this suit is to mandamus Thomas Hall, as secretary of state, to sign and. certify state bonds pursuant to an act providing for the issuing of state bonds in the sum of $2,000,000, to be known as “Bonds of North Dakota, Banking Series.” This act was passed with an emergency clause by two-thirds majority of the senate and house of representatives. It was passed pursuant to this amendment:
“The state may issue or guarantee the payment of bonds, provided that all bonds in' excess of two million dollars shall be secured by first mortgages upon real estate in amounts not to exceed one half of its actual value, or upon real and personal property of state-owned utilities, enterprises, or industries in amounts not to exceed its value, provided, further, that the state shall not issue or guarantee its bonds upon property of state-owned utilities, enterprises, or industries in excess of ten million dollars.”
On this amendment the vote was: Teas, 46,000; nays, 34,000. On the amendment for public ownership, the yeas were 47,000, nays, 32,000. On the amendment for initiative and referendum the yeas were 50,000 and the nays 31,000. Under those amendments the state is free to issue bonds and to pursue any industry. The bonding amendment is broad and liberal, and not in any way narrow or contracted. It relates wholly to the future, and not to the past. It declares that the state may issue bonds and then it imposes the limitations, which are that all bonds in excess of $2,000,000 shall be secured, the manifest purpose of which was to authorize the several bond issues regardless of any prior indebtedness.. In construing a remedial statute, we must consider the old law, the mischief, and the remedy. Under the old law the state, was prohibited from engaging in any industry or enterprise, and accordingly the power to contract debts was limited to the small sum of .$200,000, but under the new amendment the old limitations and hamperments are no more. Now the state and any county or city may engage in any industry, enterprise, and business. And as no limitations. are placed on the manner of doing, any business, of course the state may adopt the usual business methods, which include the borrowing..of money and the adaptation of means to ends. The amendments which permit and invite the state, which make it the duty *549of the state to engage in business and enterprises, must be liberally construed altogether, so as to impose no handicaps nn the state. It must be entirely free to adopt every means and method which may be necessary to business success. The state and the.several counties and cities are public corporations, with large capital and credit. Thus far they have existed as big nurslings by pursuing the feudal system of levying taxes on the people and then squandering the public money. Now the public corporations are invited to do business and to make their own expenses and a profit for the citizens or stockholders the same as all private corporations do. With all its capital and credit, if the state cannot learn to make its own expenses and a profit for its citizens, it does not deserve to exist. At the next election there should be submitted a constitutional amendment prohibiting all further taxation, except it become necessary for the payment of the bonds. It is high time for the people to throw off the yoke of bondage and feudalism. Hence we conclude that it is the duty of the secretary of state to sign and certify the state bank bonds to the amount of $2,000,000.